IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

LESAMUEL PALMER,                          NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
       Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D16-3216

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed November 2, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

LeSamuel Palmer, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

       The petition for belated appeal is granted. Petitioner shall be allowed a belated

appeal from the December 17, 2015, order in Bradford County Circuit Court case

number 04-2012-CF-000249-A. Upon issuance of mandate in this cause, a copy of

this opinion shall be provided to the clerk of the circuit court for treatment as the notice

of appeal. Fla. R. App. P. 9.141(c)(6)(D).

OSTERHAUS, WINOKUR, and JAY, JJ., CONCUR.